DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 06/14/2021 has been entered. Applicant’s amendments overcome objections to claims and specification and 112 rejection. Claims 1-9 and 13-18 are now allowable based on amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn (Reg. No. 76,611) on 06/24/2021.
The application has been amended as follows:
 Claim 1: replace a phrase “” in line 3 by “pulse”
Claim 13: replace a phrase “” in line 8 by “pulse”

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 13-18 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

Claims 1-9 are allowable among other elements and details, but for at least the reason “determine an inductance parameter used to calculate a speed command value for determining a duty ratio of the PWM signal, calculate an active flux vector using the inductance parameter and a q-axis current vector that is extracted from electric currents measured from the inverter, calculate a present speed and an electrical angle position of the motor based on an angle between the active flux vector and a d-axis, correct a value of the determined inductance parameter based on whether the motor is being accelerated, based on the motor being accelerated, decrease the value of the inductance parameter such that the active flux vector has a lead angle with respect to the d-axis, and based on the active flux vector having the lead angle with respect to the d-axis, increase a current command value by increasing the speed command value.”

 Claims 13-18 are allowable among other elements and details, but for at least the reason wherein the controller is configured to: determine an inductance parameter used to determine a duty ratio of the PWM signal, calculate an active flux vector using the inductance parameter and a q-axis current vector that is extracted from electric currents measured from the inverter, calculate a present speed and an electrical angle position of the motor based on an angle between the active flux vector and a d-axis, determine whether the motor is being accelerated based on a change in electric currents measured from the inverter, based on the motor being accelerated, decrease a value of the inductance parameter such that the active flux vector has a lead angle with respect to the d-axis, and based on the active flux vector having the lead angle with respect to the d-axis, increase a current command value by increasing a speed command value.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846